DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance (MR) imaging system, comprising: a noise reduction system configured to receive electromagnetic interference electrically coupled from a patient and compensate for the electromagnetic interference during imaging of the patient in combination with the remaining limitations of the claim. 
With respect to claim 8, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest electric field detector (EFD) for a magnetic resonance (MR) imaging system, the EFD comprising: at least one electrical conductor configured for electrically coupling electromagnetic interference from a patient to a noise reduction system of the MR imaging system.
With respect to claim 15, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method of compensating for electromagnetic interference introduced by a patient into an imaging region of a magnetic resonance (MR) imaging system, the method comprising: using at least one electrical conductor of an electric field detector (EFD) to electrically couple the electromagnetic interference from the patient to a noise reduction system of the MR imaging system.  
With respect to claims 2-7, 9-14, 16-20, the claims have been found allowable due to its dependency to claims 1, 8 and 15 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited not relied upon discloses as follows:
US 2021/0100474 of Dyvorne et al. discloses the MR system with the interference compensation as claimed. However, US 2021/0100474 has the same assignee and share the priority date of 10/08/2019. Furthermore, a double patenting is not applicable currently since the claimed invention of Dyvorne in the claims are either more generic or different than the aspects claimed in the current application.
US 11,061,089 B2 of Boskamp et al. discloses the interference compensation as claimed. However, Boskamp has the same assignee and a priority date of 12/19/2018, less than a year from the filing date of the current application. Furthermore, a double patenting is not applicable currently since Boskamp claims a different aspect differing form the claimed aspect of the current application. 
US 2012/0065536 A1 of Causevic et al. discloses a patient sensor #40 as seen on Figure 1 having filters and contained on a Faraday cage assembly in order to reduce the electromagnetic interference (see Abstract and paragraphs 0024-0025). However, Causevic device is not usable in conjunction with an MR device wherein the interference is coupled from a patient to said noise reduction system as claimed. It would be non-obvious to one of ordinary skill in art at the time the invention was filed to have reduce the electromagnetic interference as claimed since the “noise reduction” of Causevic is due to a particular configuration using a Faraday cage to avoid said interferences from affecting and said interferences are not linked to the patient as claimed. MR apparatus in general can have noise reduction means of many kinds but the noise/interference are not linked to a patient and are due to external components of the environment or vibrations of gradient coils inside the apparatus. One of ordinary skill would not have been motivated or have a reason to combine Causevic with a regular MR apparatus resulting in the claimed invention.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866